Per Curiam.

Suit by Allen against Kirkman, upon a promissory note made by the latter to the former. Judgment lor the plaintiff.
The only question properly raised in the record, relates to the ruling of the Court upon a demurrer to the defendant’s answer.
The answer avers, in substance, that the plaintiff is not a resident of Indiana, but of some one of the New fin'fand States; which one, however, the defendant has never known; that the defendant did not, before the commencement of *217the suit, know where the note could be found, that he might pay it; that the plaintiff' made no demand on the defendant, nor did he inform him where the note could be found, or the money paid; that the defendant has always been ready and walling to pay, upon demand, or upon being informed where the note could be paid. Prayer for judgment for costs.
J. J. K'rl'man, for the appellant.
Hall & Donald, for the appellee.
The demurrer was correctly sustained to this answer.
The j udgment below is affirmed, with 10 per cent, damages and costs.